Exhibit 10.1
 
AMENDMENT NUMBER EIGHT TO THE
LOWE’S 401(k) PLAN
 
This Amendment Number Eight to the Lowe’s 401(k) Plan, as amended and restated
effective February 3, 2007 (the “Plan”), is adopted by Lowe’s Companies, Inc.
(the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company currently maintains the Plan; and
 
WHEREAS, the Company desires to amend the Plan to (1) permit salary deferrals
from trailing pay paid after a participant’s separation from service and (2)
clarify specific Plan administrative procedures; and
 
WHEREAS, under Section 15 of the Plan, the Company may amend the Plan in whole
or in part at any time;
 
NOW, THEREFORE, the Company hereby amends the Plan effective as of January 1,
2011, as follows:
 
1.     The following shall be added to the end of the definition of “Deferral
Compensation” in Section 2, effective as of January 1, 2012:
 
Deferral Compensation shall include compensation paid after a Participant
separates from service but only to the extent such compensation would have been
Deferral Compensation if paid prior to such separation from service and only if
paid prior to the first pay period that begins 30 days after such separation
from service.
 
2.            The last sentence of Section 3(b)(2) shall be amended to read as
follows:
 
Each Employee who commences Service after February 3, 2007 shall be eligible to
receive Company Match Contributions with respect to Salary Deferral
Contributions made for each payroll period that begins on or after the date
which is six months after such Employee’s initial date of Service.
 
3.            The last paragraph of Section 4(c) which begins “Notwithstanding
the foregoing…” shall be deleted in its entirety.
 
4.            Except as expressly or by necessary implication amended hereby,
the Plan shall continue in full force and effect.

 
 

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF, the Company has adopted this Amendment Number Eight to the
Plan effective as of the effective date set forth above.
 
                                                            
 

   LOWE’S COMPANIES, INC.        By:    Marshall A. Croom, Senior Vice President
& Chief Risk Officer    Chairman, Administrative Committee of Lowe’s Companies,
Inc.            Date

 